DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2021 has been entered.

Response to Arguments
Applicant’s arguments in combination with amendments to the claim, filed 09/13/2021, with respect to the rejection(s) of claim(s) 14-32 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat No. 20150164438 granted to Halperin et al. in view of US Pat No. 20180078197A1 granted to Ware et al. (hereinafter “Ware”).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 14-32 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No. 20150164438 granted to Halperin et al. (hereinafter “Halperin”) in view of US Pat No. 20180078197 granted to Ware et al. (hereinafter “Ware”).
Regarding claim 14, Halperin discloses a device (e.g. fig. 2, “control unit 14”) comprising: a sensor configured to acquire a biological signal of a user on a bed (e.g. para 0119 “control unit 14 is coupled to one or more additional sensors 60 applied to patient 12”, fig. 2 showing the patient being positioned on a bed. para 0121 “sensor 30 may be placed under a mattress of a bed”); a controller configured to presume a status of the user on the basis of the biological signal (e.g. para 0130 “system 10 is configured to monitor clinical parameters of the patient, and to generate alerts and/or reports in response thereto” and 0131 “pattern analysis module device configured to output an alarm when the controller has presumed that the status of the user is abnormal (e.g. para 0116 display, and para 0131 “The combined score is compared to one or more threshold values (which may or may not be predetermined) to determine whether an episode is predicted, currently occurring, or neither predicted nor occurring, and/or to monitor the severity and progression of an occurring episode”), calculating one or more of a heart rate, respiratory rate, and an amount of activity of the user on the basis of the biological signal acquired (para 0118 “motion sensor…to sense motion of patient, during sleep…may include regular breathing movement, heartbeat-related movement, and other, unrelated body movement”, para 0127, 0134) but fails to disclose presume a status of the user at a first timing once every day on the basis of the biological signal acquired from a time when the user goes to bed to a time when the user wakes up, the first timing being a timing when the user wakes up.

Ware teaches a similar sleep quality scoring device having a biometric sensor, processor, memory… to detect a user’s sleep state based on changes in heartrate, body movement, respiration and to generate a sleep score for a sleep session (abstract, paras 0022-0023). Wares further teaches providing a sleep details report by the processor that may be viewable on user interface screen or an external computing device (para 0041)… sleep details report including graphical sleep score depicting the overall quality of a user’s sleep on that date as recorded by the system... button 41 may allow users to view sleep details for a single day (para 0041) …generate reports from sleep record on a daily basis (para 0045). This allows for comparing and determining sleep consistency by monitoring the report spanning multiple days (para 0042). therefore, It would have been obvious to one of ordinary skill in the art at the time to modify 



Regarding claim 15, Halperin as modified by Ware (hereinafter “modified Halperin”) renders the device according to claim 14 obvious as recited hereinabove, Halperin teaches wherein the controller is configured to calculate a heart rate and a respiratory rate of the user from the biological signal (e.g. para 0122 “a breathing pattern analysis module 22, a heartbeat pattern analysis module 23”), and the controller is further configured to presume the status of the user on the basis of one or more of the heart rate and the respiratory rate of the user (e.g. para 0130 “system 10 is configured to monitor clinical parameters of the patient, and to generate alerts and/or reports in response thereto” and 0134).  

Regarding claim 16, modified Halperin renders the device according to claim 14 obvious as recited hereinabove, Halperin teaches wherein the controller is further configured to calculate a heart rate (e.g. para 0122 “heartbeat pattern analysis module 23”), a respiratory rate (e.g. para 0122 “a breathing pattern analysis module 22”), an amount of activity of the user (e.g. para 0122 “restlessness analysis module 28”), whether the user is on the bed or not (e.g. para 0139), a respiratory event index (e.g. fig. 6) and a periodic body movement index from the biological signal (e.g. para 0145), and the controller is further configured to presume the status of the user on the basis of at least the two of the heart rate, the respiratory rate, and the 


Regarding claim 17, modified Halperin renders the device according to claim 14 obvious as recited hereinabove, Halperin teaches wherein the controller is further configured to calculate a biological information value from the biological signal, and the controller is further configured to presume the status of the user by weighting the biological information value in accordance with a type of the sensor (e.g. paras 0131, 0135-0137)..  

Regarding claim 18, modified Halperin renders the device according to claim 16 obvious as recited hereinabove, Halperin teaches wherein the controller is further configured to calculate a biological information value from the biological signal, and the controller is further configured to presume the status of the user by weighting the biological information value in accordance with a type of the sensor (e.g. paras 0131, 0135-0137).  

Regarding claim 19, modified Halperin renders the device according to claim 14 obvious as recited hereinabove, Halperin teaches further comprising: a memory configured to store [[the]] biological signals of at least a plurality of days, the biological signals including the 

Regarding claim 20, modified Halperin renders the device according to claim 19 obvious as recited hereinabove, Halperin teaches wherein the output device  is configured to output a time graph (e.g. para 0245, figs 6-8) expressed daily in accordance with the biological signals stored in the memory for at least the plurality of days (e.g. para 0131 “The combined score is compared to one or more threshold values (which may or may not be predetermined) and to determine whether an episode is predicted, currently occurring, or neither predicted nor occurring, and/or to monitor the severity and progression of an occurring episode.”), and wherein the controller is further configured to presume the status of the user on the basis of the time graph (e.g. para 0131-0132 “pattern analysis module 16 learns the criteria and/or functions for combining the individual parameter scores for the specific patient or patient group based on personal or group history”).  

Regarding claim 21, modified Halperin renders the device according to claim 14 obvious as recited hereinabove, Halperin teaches further comprising: a generator configured to generate a model for presuming the status of the user by machine learning using the biological signal, and wherein the controller is further configured to presume the status of the user by inputting the biological signals into the model (e.g. para 0131 “pattern analysis module 16 may perform such learning by analyzing parameters measured prior to previous clinical events.”; it is noted that machine learning also uses previous learned data in determining trends and patterns.).  .  

Regarding claim 22, modified Halperin renders the device according to claim 14 obvious as recited hereinabove, Halperin teaches wherein the controller is further configured to determine the status of the user is abnormal if a plurality of requirements are satisfied, the controller is further configured to determine the status of the user is normal even if one of the requirements is satisfied, and the one of the requirements that is satisfied  is a requirement that is related to the biological signal to presume that the status of the user is abnormal (e.g. para 0131 “The combined score is compared to one or more threshold values (which may or may not be predetermined) to determine whether an episode is predicted, currently occurring, or neither predicted nor occurring, and/or to monitor the severity and progression of an occurring episode.”).  

Regarding claim 23, modified Halperin renders the device according to claim 22 obvious as recited hereinabove, Halperin teaches wherein the plurality of requirements respectively correspond to the following parameters: (1) an average respiratory rate for a latest period, (2) a difference between the latest and past average values of the average respiratory rate during the night, (3) an average heart rate for the latest period, (4) a difference between the latest and past average values of the average heart rate during the night, (5) a fluctuation of the respiratory rate during the night, (6) a fluctuation of heart rate during the night, (7) a difference between the latest and past average values of the average amount of activity during the night, 

Regarding claim 24, Halperin discloses a reporting method (e.g. para 0026) in a device (e.g. fig. 2, “control unit 14”) capable of reporting device also see claim 14), the reporting method comprising: an acquisition step of acquiring a biological signal of the user on a bed (e.g. para 0119 “control unit 14 is coupled to one or more additional sensors 60 applied to patient 12”, fig. 2 showing the patient being positioned on a bed. para 0121 “sensor 30 may be placed under a mattress of a bed”), by the sensor (e.g. para 0119 “control unit 14 is coupled to one or more additional sensors 60 applied to patient 12”); a presumption step of presuming the status of the user on the basis of the biological signal, by the controller (e.g. para 0130 “system 10 is configured to monitor clinical parameters of the patient, and to generate alerts and/or reports in response thereto” and 0131 “pattern analysis module 16 derives a score for each parameter…optionally combines the scores”); and a report step of reporting an alarm when the status of the user is abnormal at the presumption step, by the output device (e.g. para 0131 “The combined score is compared to one or more threshold values (which may or may not be predetermined) to determine whether an episode is predicted, currently occurring, or neither predicted nor occurring, and/or to monitor the severity and progression of an occurring episode”) calculating one or more of a heart rate, respiratory rate, and an amount of activity of the user on the basis of the biological signal acquired (para 0118 “motion sensor…to sense motion of patient, during sleep…may include regular breathing movement, heartbeat-related movement, and other, unrelated body movement”, para 0127, 0134) but fails to disclose presume a status of the user at a first timing once every day on the basis of the biological signal acquired from a time when the user goes to bed to a time when the user wakes up, the first timing being a timing when the user wakes up.

Ware teaches a similar sleep quality scoring device having a biometric sensor, processor, memory… to detect a user’s sleep state based on changes in heartrate, body movement, respiration and to generate a sleep score for a sleep session (abstract, paras 0022-0023). Wares further teaches providing a sleep details report by the processor that may be viewable on user interface screen or an external computing device (para 0041)… sleep details report including graphical sleep score depicting the overall quality of a user’s sleep on that date as recorded by the system... button 41 may allow users to view sleep details for a single day (para 0041) …generate reports from sleep record on a daily basis (para 0045). This allows for comparing and determining sleep consistency by monitoring the report spanning multiple days (para 0042). therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Halperin with the teachings of Ware to provide daily reports of the user to provide the predictable result of comparing and determining sleep consistency by monitoring the report spanning multiple days. 



Regarding claim 25, modified Halperin renders the reporting method according to claim 24 obvious as recited hereinabove, Halperin teaches further comprising a calculating step of calculating a heart rate and a respiratory rate of the user from the biological signal (e.g. para 0122 “a breathing pattern analysis module 22, a heartbeat pattern analysis module 23”), and wherein the presumption step of presuming the status of the user presumes the status of the user on the basis of one or more of the heart rate and the respiratory rate of the user  (e.g. para 0130 “system 10 is configured to monitor clinical parameters of the patient, and to generate alerts and/or reports in response thereto” and 0134).

Regarding claim 26, modified Halperin renders the reporting method according to claim 24 obvious as recited hereinabove, Halperin teaches further comprising a calculating step of calculating a heart rate (e.g. para 0122 “heartbeat pattern analysis module 23”), a respiratory rate (e.g. para 0122 “a breathing pattern analysis module 22”), an amount of activity of the user (e.g. para 0122 “restlessness analysis module 28”), whether the user is on the bed or not (e.g. para 0139), a respiratory event index  (e.g. fig. 6) and a periodic body movement index from the biological signal (e.g. para 0145), and wherein the [[a]] presumption step of presuming the status of the user presumes the status of the user on the basis of at least the two of the heart rate, the respiratory rate, and the amount of activity, whether the user is on the bed or not, a respiratory event index and a periodic body movement index (e.g. para 0130 “system 10 is configured to monitor clinical parameters of the patient, and to generate alerts and/or reports in response thereto” and 0131 “pattern analysis module 16 derives a score for each parameter…optionally combines the scores”).  

Regarding claim 27, modified Halperin renders the reporting method according to claim 24 obvious as recited hereinabove, Halperin teaches further comprising a calculating step of calculating a biological information value from the biological signal, and wherein the [[a]] presumption step of presuming the status of the user presumes the status of the user by weighting the biological information value in accordance with a type of the sensor (e.g. paras 0131, 0135-0137).  

Regarding claim 28, modified Halperin renders the reporting method according to claim 26 obvious as recited hereinabove, Halperin teaches wherein the calculating step includes a step of calculating a biological information value from the biological signal, and the controller is configured to presume the status of the user by weighting the biological information value in accordance with a type of the sensor  (e.g. paras 0131, 0135-0137).  
  

Regarding claim 29, modified Halperin renders the reporting method according to claim 24 obvious as recited hereinabove, Halperin teaches further comprising: a storing step of storing in a memory biological signals of at least a plurality of days , the biological signals including the biological signal, and wherein the sensor is provided between the bed and a mattress on the bed (e.g. para 0128).  

Regarding claim 30, modified Halperin renders the reporting method according to claim 29 obvious as recited hereinabove, Halperin teaches, wherein the report step of outputting a time graph (e.g. para 0245, figs 6-8)  expressed daily in accordance with the biological signals stored in the memory for at least the plurality of days (e.g. para 0131 “The combined score is compared to one or more threshold values (which may or may not be predetermined), and wherein the presumption step of presuming the status of the user presumes the status of the user on the basis of the time graph (e.g. para 0131-0132 “pattern analysis module 16 learns the criteria and/or functions for combining the individual parameter scores for the specific patient or patient group based on personal or group history”).  

Regarding claim 31, modified Halperin renders the reporting method according to claim 24 obvious as recited hereinabove, Halperin teaches wherein the  presumption step including a step of determining the status of the user is abnormal if a plurality of requirements are satisfied by the controller, wherein the presumption step including a step of determining the status of the user is normal even if one of the requirements is satisfied, and the one of the requirements that is satisfied is a requirement that is related to the biological signal to presume that the status of the user is abnormal (e.g. para 0131 “The combined score is compared to one or more threshold values (which may or may not be predetermined) to determine whether an episode is predicted, currently occurring, or neither predicted nor occurring, and/or to monitor the severity and progression of an occurring episode.”). 
 
Regarding claim 32, modified Halperin renders the reporting method according to claim 24 obvious as recited hereinabove, Halperin teaches, wherein the plurality of requirements respectively correspond to the following parameters: (1) an average respiratory rate for a latest period, (2) a difference between the latest and past average values of the average respiratory rate during the night, (3) an average heart rate for the latest period, (4) a difference between the latest and past average values of the average heart rate during the night, (5) a fluctuation of the respiratory rate during the night, (6) a fluctuation of heart rate during the night, (7) a difference between the latest and past average values of the average amount of activity during the night, (8) an average amount of activity for the latest period (e.g. para 0122 “a breathing pattern analysis module 22, a heartbeat pattern analysis module 23”; it is noted that only one of the limitations is required).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792